DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2020 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 07/21/2020. As directed by the amendment: claim 1 has been amended; no claims have been canceled; and claims 10-11 have been added. Thus, claims 1-11 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 5-7 of the remarks filed 07/21/2020 that Eicher fails to disclose the amended limitation in claim 1. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickel (US 2008/0009801).
Regarding claim 1, Nickel discloses 
A microneedle array (104, figs. 1A-1B) comprising: 
a plurality of hollow needles (112, fig. 1A) each of the hollow needles having a length of 1 to 20 µm (Examiner notes: see par. 0024, the microneedles have lengths ranging from about 1 µm to 1mm. Therefore, each of the microneedles 112 meets the claimed limitation as set forth in claim 1); and 
a plurality of individual liquid chambers (110, figs. 1A-1B) in communication with the hollow needles (112) (see fig. 1A and par. 0024) that each are configured to store a liquid composition to be ejected from tip end holes of the hollow needles (tip end holes of 112, see fig. 1A) (Examiner notes: see figs. 1A-1B and pars. 0024-0227, chambers 110 are configured to store drugs 102 to be ejected from tip end holes of needles 112), the individual liquid chambers (110) being provided corresponding to the hollow needles (112) (see figs. 1A-1B and pars. 0024-0025), 
wherein two of the individual liquid chambers (Examiner notes: see annotated figs. 1A-1B below for the two individual liquid chambers 110a and 110b) include a partition wall (Examiner notes: see annotated figs. 1A-1B below for the wall shared between chambers 110a 

    PNG
    media_image1.png
    762
    615
    media_image1.png
    Greyscale


Regarding claim 5, Nickel discloses 
A microneedle sheet (100, figs. 1A-1B) comprising: 
the microneedle array (104, figs. 1A-1B) according to claim 1 (see claim 1 above); and 2Application No. 16/046,308 Reply to Office Action of April 29, 2020 
the liquid composition (102, figs. 1A-1B and par. 0022) containing a functional ingredient of interest (102, par. 0022) held in the individual liquid chambers (110), wherein the microneedle sheet (100) is configured to be affixed to skin (Examiner notes: see par. 0006, the device has reservoirs in which the reservoirs are in fluid communication with microneedles configured for insertion into a user’s skin).
Regarding claim 7, Nickel discloses 
The microneedle array according to claim 1, wherein the hollow needles (112, figs. 1A-1B) are configured to supply the liquid composition to an interior of a stratum corneum skin surface layer (Examiner notes: the limitation “configured to supply the liquid composition to an interior of a stratum corneum skin surface layer” is interpreted as functional limitation. See par. 0024, the needles 112 are sized and shaped to penetrate the stratum corneum layer of a user’s skin and the needles 112 are configured to permit passage of the drug 102. Therefore, needles 112 are configured to supply drug 112 to an interior of a stratum corneum skin surface layer).
Regarding claim 9, Nickel discloses 
A microneedle sheet (100, figs. 1A-1B) comprising: 
the microneedle array (104, figs. 1A-1B) according to claim 1 (see claim 1 above); and 
a liquid composition (102, figs. 1A-1B and par. 0022) supply material (102, figs. 1A-1B and par. 0022) on a rear surface of the microneedle array opposite to the hollow needles (112) (Examiner notes: 102 is stored in 110 which is on the rear surface opposite to needles 112), the liquid composition (102) supply material in communication with each of the individual liquid chambers (110) to supply the liquid composition to the individual liquid chambers (see figs. 1A-1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Eicher et al. (US 6,132,755).
Regarding claim 2, Nickel discloses the microneedle array according to claim 1, as set forth above, except for wherein the microneedle array does not contain metal as a constituent material.
Nickel only discloses in par. 0023 for the material of the substrate 108 such that the substrate 108 is constructed from any reasonably suitable material such as silicone, ceramics, and polymers; and in par. 0025 for the material of the membranes 118 such as polymers, and ceramics.
However, Eicher teaches in col 3 lines 30-40, the active substance from which the micro-pins 23 (fig. 1) must be tolerated by the skin and be biocompatible such as easily workable plastics, biodegradable polymers; in col. 4 lines 12-30, the materials used to produce the container 21 and the micro-pins 23 (fig. 1) include primarily thermoplastic materials such as polyethylene, polypropylenes, or polysulphones; and in col. 5 lines 18-25, the micro-pins 23 (fig. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the materials of the microneedle array to be easily workable plastics or biocompatible polymers, as taught by Eicher. Doing so would provide a microneedle array that is tolerated by the skin and is biocompatible (col. 3 lines 30-40 and col. 5 lines 18-25 of Eicher). Doing so would also allow cheap mass production of microneedle arrays (col. 3 lines 30-40 of Eicher).
 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Haghgooie et al. (US 2012/0275955).
Regarding claim 3, Nickel discloses the microneedle array according to claim 1, as set forth above, except for wherein the microneedle array includes a coating layer on at least one of an outer wall and an inner wall of a region including at least a tip end portion of the hollow needle.
However, Haghgooie teaches the microneedles being coated with anticoagulant or anti-inflammatory compound (par. 0093).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nickel’s microneedles adding the anticoagulant and/or anti-inflammatory coating to the microneedles, as taught by Haghgooie, for the purpose of assisting with the flow of blood from the skin of the subject (par. 0093 of Haghgooie).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Haghgooie et al. (US 2012/0275955) in further view of Bloom et al. (US 2007/0203391).
Regarding claim 4, Nickel in view of Haghgooie discloses the microneedle array according to claim 3, as set forth above, except for wherein the coating layer is formed of a biocompatible polymer.
Haghgooie teaches a device coated with anticoagulant and/or anti-inflammatory compound, but is silent about a polymer that releases these agents. Nickel is modified by Haghgooie as shown in claim 3 above, so Nickel in view of Haghgooie is silent about the polymer that releases these agents.
However, Bloom teaches a device coated with a polymer that releases an anticoagulant and also anti-inflammatory (par. 0066).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nickel’s device by adding a polymer coating with anticoagulant and also anti-inflammatory agents to the microneedles, as taught by Bloom, for the purpose of allowing the agents to be released to the treatment site to reduce the risk of thrombus formation and inflammation (par. 0066 by Bloom).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Gertsek et al. (US 6,656,147).
Regarding claim 6, Nickel discloses 
A microneedle sheet (100, figs. 1A-1B) comprising: 
the microneedle array (104, figs. 1A-1B) according to claim 1 (see claim 1 above); and 
wherein the microneedle sheet (100) is configured to be affixed to skin (Examiner notes: see par. 0006, the device has reservoirs in which the reservoirs are in fluid communication with microneedles configured for insertion into a user’s skin).

Regarding claim 6, Nickel is silent about an adhesive layer for bonding the microneedle array to skin.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Nickel’s device by adding an adhesive layer, as taught by Gertsek, for the purpose of attaching the microneedle array to the skin of the patient during use (col. 5 lines 3-12).
 
Claim(s) 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801) in view of Yuzhakov (US 2007/0161964).
Regarding claim 8, Nickel discloses the microneedle array according to claim 1, as set forth above, except for wherein the individual liquid chambers are arranged in a honeycomb shape. 
Nickel only discloses the individual liquid chambers have square shapes (see fig. 1B).
However, Yuzhakov teaches a microneedle array (figs. 1-4) comprising a plurality of individual liquid chambers wherein each chamber is formed by six interior side surfaces 19 (see fig. 2), wherein each chamber has hexagonal shape (see fig. 2), and wherein the plurality of chambers are arranged in a honeycomb shape (see fig. 2).
Applicant has not disclosed that having the liquid chambers in honeycomb shape serves any advantage or particular purpose or solves a stated problem, indicating simply that “the individual liquid chambers 12 may be shaped like a honeycomb. However, the embodiments are not limited thereto, and the sectional shape may be square or circular” (applicant’s specification page 10). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of the chambers being hexagonal and the arrangement of the chambers in a honeycomb shape, as taught by Yuzhakov. Doing so would be a simple substitution of one know element (square shaped chambers) for another 
Regarding claim 11, Nickel in view of Yuzhakov discloses the microneedle array according to claim 8, as set forth above, except for wherein one of the individual liquid chambers arranged in the honeycomb shape includes six partition walls shared between adjacent individual liquid chambers.
Nickel only discloses one of the individual liquid chambers includes four partition walls shared between adjacent individual liquid chambers (see fig. 1B).
However, Yuzhakov teaches a microneedle array (figs. 1-4) comprising a plurality of individual liquid chambers wherein each chamber is formed by six interior side surfaces 19 (see fig. 2), wherein each chamber has hexagonal shape including six partition walls shared between adjacent chambers (see fig. 2), wherein the plurality of chambers are arranged in a honeycomb shape (see fig. 2).
Applicant has not disclosed that having the liquid chambers in honeycomb shape serves any advantage or particular purpose or solves a stated problem, indicating simply that “the individual liquid chambers 12 may be shaped like a honeycomb. However, the embodiments are not limited thereto, and the sectional shape may be square or circular” (applicant’s specification page 10). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the shape of the chambers being hexagonal and the arrangement of the chambers in a honeycomb shape, as taught by Yuzhakov. Doing so would be a simple substitution of one know element (square shaped chambers) for another (hexagonal/honeycomb shaped chambers) to obtain predictable results (storing the liquid composition to be delivered into the treatment site).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel (US 2008/0009801).
Regarding claim 10, Nickel discloses the microneedle array according to claim 1, as set forth above, except for wherein the partition wall has a thickness of 1 to 5 µm.
Nickel only discloses the partition wall shared between two individual liquid chambers 110 (see annotated figs. 1A-1B above). It appears that the device of Nickel would operate equally with the claimed thickness since the partition wall is intended to separate the two individual liquid chambers. Further, applicant has not disclosed that the claimed thickness solves any stated problem or is for any particular purpose, indicating simply that the thickness of the partition wall is preferably 1 to 5 µm (specification page 10).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the thickness of the partition wall of Nickel’s device between 1 and 5 µm because it appears to be an arbitrary design consideration which fails to patentably distinguish over Nickel.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG T ULSH/Examiner, Art Unit 3783